Corrected Notice of Allowance

Notice of Pre-AIA  or AIA  Status

	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 	Corrected Notice of Allowance:  This Action corrects the claim numbering and listing of allowed claims in the prior 3/26/21 Notice of Allowance, where claims 5, 13, and 15 were canceled, such that the allowed claims should be claims 1-2, 6, 8-9, 11-12, 14, and 16-21. 


Restriction Requirement Withdrawn and Rejoinder
 	Claims 1-2, 6, 8-9, and 21 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 11-12, 14, and 16-20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement,  are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
 	Because claims 11-12, 14, and 16-20, previously withdrawn from consideration under 37 CFR 1.142, have been rejoined, the restriction requirement as set forth in the Office Action mailed on 3/5/20 is hereby withdrawn.   	In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01

Examiner’s Amendment
 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

 	The following claim amendments were approved by attorney of record George Phillips in communications conducted between 3/12/21 and 3/18/21. 	Claims 5, 13, and 15 are canceled. 	
 	In claim 1, lines 2-7:  	“ 	an ostomy bag comprising an ostomy bag adhesive and an ostomy bag pouch; and 		an ostomy protection bag cover comprising a cover adhesive; a cover pouch; and 		two hinge elements positioned on opposite sides of the cover adhesive for opening the ostomy protection bag cover and accessing the ostomy bag without removing the ostomy protection bag cover, 		wherein the cover adhesive encloses the ostomy bag adhesive, and the cover pouch encloses the ostomy bag pouch for additional sealing and protection, 		wherein, in use, the ostomy bag pouch overlaps the cover adhesive while being farther away with respect to a patient's body so that the ostomy bag and the ostomy protection bag cover may be removed simultaneously by grasping the cover adhesive together with the overlapping ostomy bag pouch, 		wherein the ostomy bag pouch Is rectangular in shape with rounded corners and edges, 		wherein the cover adhesive has a square shape with the beveled corners, and
  	-  -    	an ostomy bag comprising: an ostomy bag adhesive having a first opening; and an ostomy bag pouch having a second opening aligned with the first opening; the ostomy bag adhesive configured to adhere the ostomy bag to a patient’s body; and 		an ostomy protection bag cover comprising:
 		a cover adhesive having a third opening;
 			a cover pouch having a fourth opening aligned with the third  opening; and
 			two hinge elements positioned on opposite sides of the cover adhesive configured for opening the ostomy protection bag cover and accessing the ostomy bag without completely removing the ostomy protection bag cover;   			wherein the third opening is surrounded by the two hinge elements and configured for providing access to the ostomy bag between a patient’s skin and an inner surface of the ostomy protection bag cover;
 		wherein the cover adhesive is configured to at least partially enclose the ostomy bag adhesive, and the cover pouch encloses the ostomy bag pouch such that the ostomy protection bag cover is configured to provide sealing and protection from leaks of the ostomy bag within the ostomy protection bag cover, and 		wherein, in use, the ostomy bag pouch and the ostomy bag adhesive are configured to be overlapped by the cover adhesive and the inner surface of the cover pouch, such that the first, second, third, and fourth openings are substantially aligned with each other, such that the ostomy bag and the ostomy protection bag cover are configured to be removed simultaneously by grasping the cover adhesive together with the overlapped ostomy bag pouch, 		wherein the cover adhesive has a square shape with beveled corners,

		wherein a boundary of the cover adhesive comprises:  			a top edge extending from a first beveled corner of the cover adhesive to a second beveled corner of the cover adhesive,  			a side edge extending from the first beveled corner of the cover adhesive to a third beveled corner of the cover adhesive, and  			another side edge extending from the second beveled corner of the cover adhesive to a fourth beveled corner of the cover adhesive, and 		wherein, in use, the at least a portion of the top, side, and another edge of the cover adhesive is directly adhered to the patient’s body while covering the upper portion of the ostomy bag pouch.
 	In claim 8, line 3, “breathable material to prevent skin irritation” is replaced with    -  -   breathable material to prevent skin irritation  -   -   .     	In claim 9, lines 1-2, “an air filter to release excess air and prevent inflation” is replaced with  -  -   an air filter provided in the cover pouch and configured to release excess air and prevent inflation  -  -   .

 	In claim 11, lines 2-8:  	“ 	providing an ostomy bag system, comprising an ostomy bag comprising an ostomy bag adhesive and an ostomy bag pouch; and an ostomy protection bag cover comprising a cover adhesive; a cover pouch; and  			two hinge elements positioned on opposite sides of the cover adhesive for opening the ostomy protection bag cover and accessing the ostomy bag without removing the ostomy protection bag cover, 	 		wherein the cover adhesive encloses the ostomy bag adhesive, and the cover pouch encloses the ostomy bag pouch for additional sealing and protection, and 		 	wherein, in use, the ostomy bag pouch overlaps the cover adhesive 
 		securing the cover adhesive enclosing the ostomy bag adhesive to another position on the patient's body; and” 	is replaced with: 	-  -   providing an ostomy bag system, comprising:
  	    	an ostomy bag comprising: an ostomy bag adhesive having a first opening; and an ostomy bag pouch having a second opening aligned with the first opening; the ostomy bag adhesive configured to adhere the ostomy bag to a patient’s body; and 	 		an ostomy protection bag cover comprising: 		 	 	a cover adhesive having a third opening;
 			 	a cover pouch having a fourth opening aligned with the third  opening; and
 	 		 	two hinge elements positioned on opposite sides of the cover adhesive configured for opening the ostomy protection bag cover and accessing the ostomy bag without completely removing the ostomy protection bag cover,
 		 	wherein the third opening is surrounded by the two hinge elements and configured for providing access to the ostomy bag between a patient’s skin and an inner surface of the ostomy protection bag cover;
 		 	wherein the cover adhesive is configured to at least partially enclose the ostomy bag adhesive, and the cover pouch encloses the ostomy bag pouch such that the ostomy protection bag cover is configured to provide sealing and protection from leaks of the ostomy bag within the ostomy protection bag cover, and
 			wherein, in use, the ostomy bag pouch and the ostomy bag adhesive are configured to be overlapped by the cover adhesive and the inner surface of the cover pouch, such that the first, second, third, and fourth openings are 
 		 	wherein the cover adhesive has a square shape with beveled corners,
 		 	wherein the cover pouch is formed of a flexible and transparent plastic material;		 	wherein a boundary of the cover adhesive comprises:  			 	a top edge extending from a first beveled corner of the cover adhesive to a second beveled corner of the cover adhesive,  			 	a side edge extending from the first beveled corner of the cover adhesive to a third beveled corner of the cover adhesive, and  			 	another side edge extending from the second beveled corner of the cover adhesive to a fourth beveled corner of the cover adhesive, 	 	securing the ostomy bag adhesive to a position on the patient's body;
 	 	securing the at least a portion of the cover adhesive to another position on the patient's body;  		 	wherein, in use, the at least a portion of the top, side, and another edge of the cover adhesive is directly adhered to the another portion of the patient’s body while covering at least a portion the upper portion of the ostomy bag pouch, and  -  -  .

 	In claim 17, lines 1-2, “wherein the ostomy protection bag cover is formed of flexible and transparent plastic material and an adhesive”  is replaced with:  	 	-  -  wherein the pouch cover is formed of flexible and transparent plastic material  -  -   .

 	In claim 18, line 3, “breathable material to prevent skin irritation”  is replaced with: 		-  -  breathable material configured to prevent skin irritation  -   -  .


 	In claim 21, lines 2-19: 	“ 	an ostomy bag comprising an ostomy bag adhesive and an ostomy bag pouch; and an ostomy protection bag cover comprising  			a cover adhesive;  			a cover pouch; and 		 	a first wire frame that is underneath or embedded within an upper portion of the cover adhesive and a second wire frame that is underneath or embedded within a lower portion of the cover adhesive for opening the ostomy protection bag cover and accessing the ostomy bag without removing the ostomy protection bag cover,
 		wherein the cover adhesive encloses the ostomy bag adhesive, and the cover pouch encloses the ostomy bag pouch for additional sealing and protection, and
 		wherein, in use, the ostomy bag pouch overlaps the cover adhesive while being farther away with respect to a patient's body so that the ostomy bag and the ostomy protection bag cover may be removed simultaneously by grasping the cover adhesive together with the overlapping ostomy bag pouch,
 		wherein the ostomy bag pouch is rectangular in shape with rounded corners and edges,  		wherein the cover adhesive has a square shape with beveled comers, and   		wherein the ostomy protection bag cover is formed of flexible and transparent plastic material and an adhesive”   
 	is replaced with: 	-   -   	an ostomy bag comprising an ostomy bag adhesive having a first opening; and an ostomy bag pouch having a second opening aligned with the first opening; the 
 		a cover adhesive having a third opening;
 			a cover pouch having a fourth opening aligned with the third  opening; 
			a first wire frame that is underneath or embedded within an upper portion of the cover adhesive;  			a second wire frame that is underneath or embedded within a lower portion of the cover adhesive; and 			two hinge elements connecting opposite ends of the first and second wire frames and positioned on opposite sides of the cover adhesive configured; the two hinge elements and first and second wire frames configured for opening the ostomy protection bag cover and accessing the ostomy bag without completely removing the ostomy protection bag cover; and 			wherein the third opening is surrounded by the first and second wire frames and the two hinge elements, and configured for providing access to the ostomy bag between a patient’s skin and an inner surface of the ostomy protection bag cover;		wherein the cover adhesive is configured to at least partially enclose the ostomy bag adhesive, and the cover pouch is configured to enclose the ostomy bag pouch, such that the ostomy protection bag cover is configured to provide sealing and protection from leaks of the ostomy bag within the ostomy protection bag cover,		wherein, in use, the ostomy bag pouch and the ostomy bag adhesive are configured to be overlapped by the cover adhesive and the inner surface of the cover pouch, such that the first, second, third, and fourth openings are substantially aligned with each other, and such that the ostomy bag and the ostomy protection bag cover are configured to be removed simultaneously by grasping the cover adhesive together with the overlapped ostomy bag pouch, 		wherein the cover adhesive has a square shape with beveled corners,
 		wherein the cover pouch is formed of a flexible and transparent plastic material,


Reasons for Allowance
	Claims 1-2, 6, 8-9, 11-12, 14, and 16-21, are allowed.   	The following is an examiner’s statement of reasons for allowance:  	The prior art fails to teach or fairly suggest the present claims of Applicant.   	The closest prior art of record is Tsai (US 2004/0059306 A1); Cisko (US 5865819 A); Masters (US 2013/0253455 A1); and Smith (US 2011/0238024 A1).  	As to independent claims 1, 11, and 21, Tsai teaches an ostomy bag system and (as per claim 11) a method of using [Abstract], comprising: 	
    PNG
    media_image1.png
    629
    226
    media_image1.png
    Greyscale
 	(a) an ostomy bag comprising: (i) an ostomy bag adhesive 30 [1st fastener 30 as adhesive Fig.2 [0035],ll.3-5]; and (ii) an ostomy bag pouch 12 [inner pouch 12 Fig.2 [0032, line 2]; and  	(b) an ostomy protection bag cover comprising:  		(i) a cover adhesive 26 [adhesive fitment 26 Fig.2 [0033],ll.2-11]; and 		(ii) a cover pouch 14 [outer pouch 14 Fig.2 [0032, line 2]; 	 	wherein the cover adhesive 26 encloses the ostomy bag adhesive 30 [26 forming seal around stoma opening Fig.2 [0033],ll.2-11], and the cover pouch 14 encloses the ostomy bag pouch 12 Fig.2 for additional sealing and protection [Fig.2 [0034],ll.4-6], and 	 	wherein the ostomy protection bag cover is formed of flexible plastic material [flexible polymer film of one or more polymers [0052],ll.3-9] and an adhesive [adhesive fitment 26 Fig.2 [0033],ll.2-11]. 	Cisko teaches an ostomy bag system and (as per claim 11) a method of using [Abstract]; comprising inner 12 and outer/cover 11 pouches [Fig.1-8 Col.3,ll.21-23], the outer/cover pouch 11 having opening 19 in body sidewall 11a larger than stoma orifice 13 of inner pouch 12 [Fig.1-8 Col.4,ll.10-12] with cover adhesive ring 20 concentric, and extending around and external to, the inner pouch 12 adhesive ring 14 around stoma Masters teaches an ostomy bag system and (as per claim 11) a method of using [Abstract]; having a flange for an ostomy bag [capable of being used for a an ostomy bag cover by providing an additional inner pouch within the ostomy bag], wherein the ostomy bag, when used as a cover, comprises an adhesive around the stoma as part of a flange 108 [Fig.5,7 [0050],ll.6-8] has a square shape [0012, line 2]. 	Smith teaches an ostomy bag system and (as per claim 11) a method of using [Abstract]; in the same field of endeavor for the same purpose and function, comprising:

    PNG
    media_image2.png
    439
    605
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    410
    473
    media_image3.png
    Greyscale
 	(a) an ostomy bag comprising: (i) an ostomy bag adhesive 14 [0050],ll.2-3]; and (ii) an ostomy bag pouch 12 [inner bag 12 Fig.3 [0050],ll.1-2]; and  	(b) an ostomy protection bag cover comprising: (i) a cover adhesive 10 st attachment zone 4 Fig.3 [0047],ll.6-7]; (ii) a cover pouch 6 [outer bag 6 Fig.3 [0047],ll.3-7]; and  		(iii) two hinge elements 54,56 Fig.4 [hinges 54,56 Fig.4;[0057],ll.4-8] positioned on opposite sides of the cover adhesive 10 Fig.3 [hinges 54,56 attached to frames/limbs 52,50 underneath or embedded within a lower portion of the cover adhesive 10 Fig.3-5, Fig.4 [0057],ll.4-8, where limb 52 is secured to rear panel 66 of outer bag 6 and 50 secured to front panel 64 of outer bag 6 using adhesive 10 Fig.4-5 [0057],ll.8-12]; for opening the ostomy protection bag cover 6 and accessing the ostomy bag 12 without removing the ostomy protection bag cover 6 [0050]; and 		wherein the ostomy protection bag cover 6 is formed of a transparent plastic material [0052],ll.4,1-4.
 	However, as to independent claims 1, 11, and 21, Tsai, Cisko, Masters, and/or Smith does not teach or fairly suggest the combination of: 		wherein, in use, the ostomy bag pouch and the ostomy bag adhesive are configured to be overlapped by the cover adhesive and the inner surface of the cover pouch, such that the first, second, third, and fourth openings are substantially aligned with each other, such that the ostomy bag and the ostomy protection bag cover are configured to be removed simultaneously by grasping the cover adhesive together with the overlapped ostomy bag pouch, 		wherein the cover adhesive has a square shape with beveled corners,
		wherein a boundary of the cover adhesive comprises:  			a top edge extending from a first beveled corner of the cover adhesive to a second beveled corner of the cover adhesive,  			a side edge extending from the first beveled corner of the cover adhesive to a third beveled corner of the cover adhesive, and  			another side edge extending from the second beveled corner of the cover adhesive to a fourth beveled corner of the cover adhesive, and 		wherein, in use, the at least a portion of the top, side, and another edge of the cover adhesive is directly adhered to the patient’s body while covering the upper portion of the ostomy bag pouch.

	It would not have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Tsai, Cisko, Masters, and/or Smith, and one of skill would have not been motivated to, provide the above combination.  Tsai, Cisko, Masters, and/or Smith fail to teach or fairly suggest that the ostomy bag pouch and the ostomy bag adhesive are configured to be overlapped by the cover adhesive and the inner surface of the cover pouch, such that the first, second, third, and fourth openings are substantially aligned with each other, such that the ostomy bag and the ostomy protection bag cover are configured to be removed simultaneously by grasping the cover adhesive together with the overlapped ostomy bag pouch, wherein the cover adhesive has a square shape with beveled corners, and wherein, in use, the at least a portion of the top, side, and another edge of the cover adhesive is directly adhered to the patient’s body while covering the upper portion of the ostomy bag pouch. One of skill would not be motivated to modify the cited references, alone or in combination, where there is no teaching or suggestion to provide the above combination.
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
   	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY K. TOWNSEND whose telephone number is (571) 270-3689.  The examiner can normally be reached Mon. - Fri. 11 am to 6 pm EST.  The direct fax number is (571) 270-4689. 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS, can be reached on 571-272-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
/GUY K TOWNSEND/
Primary Examiner, Art Unit 3781